                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


ANDREW ALBERT, individually, and
as representative of a Class of
Participants and Beneficiaries, on
Behalf of the Oshkosh Corporation and
Affiliates Tax Deferred Investment Plan;

              Plaintiff,                                     Case No. 20-cv-901

              v.

OSHKOSH CORPORATION, et al.

              Defendants



                           DECLARATION OF PAUL M. SECUNDA



        I, Paul M. Secunda, certify under penalty of perjury that the following is true and correct

 to the best of my knowledge and recollection:

        1.      I am an attorney for the Plaintiff in the case of Andrew Albert, individually, and

 as representative of a Class of Participants and Beneficiaries, on Behalf of the Oshkosh

 Corporation and Affiliates Tax Deferred Investment Plan, against Defendants Oshkosh

 Corporation, the Board of Directors of Oshkosh Corporation, the Administrative Committee of

 the Oshkosh Corporation and Affiliate Companies Employee Benefit Plans, and John Does 1-30.

        2.      The statements set forth in this Declaration are made of my own personal

 knowledge and are submitted pursuant to Civil L. R. 7(j)(2), which states: “If a party cites an

 unreported opinion, decision, order, judgment or other written disposition, the party must file and

 serve a copy of that opinion, decision, order, judgment, or other written disposition.”

        3.      Attached hereto are the following cited unreported opinions and decisions:

               A. Exhibit 1 is a true and correct copy of Martin v. CareerBuilder, LLC, 2020
          Case 1:20-cv-00901-WCG Filed 10/26/20 Page 1 of 4 Document 29
       WL 3578022 (N.D. Ill. July 1, 2020) as obtained from Westlaw Legal

       Research Services.

    B. Exhibit 2 is a true and correct copy of Moreno v. Deutsche Bank Americas

       Holding Corp., 2016 WL 5957307 (S.D.N.Y. Oct. 13, 2016) as obtained from

       Westlaw Legal Research Services.

    C. Exhibit 3 is a true and correct copy of Urakhchin v. Allianz Asset Mgmt. of

       Am., L.P., 2016 WL 4507117 (C.D. Cal. Aug. 5, 2016) as obtained from

       Westlaw Legal Research Services.

    D. Exhibit 4 is a true and correct copy of Brotherston v. Putnam Invs., LLC, 2016

       WL 1397427 (D. Mass. April 7, 2016) as obtained from Westlaw Legal

       Research Services.

    E. Exhibit 5 is a true and correct copy of Krueger v. Ameriprise Financial, Inc.,

       2012 WL 5873825 (D. Minn. Nov. 20, 2012) as obtained from Westlaw Legal

       Research Services.

    F. Exhibit 6 is a true and correct copy of Gipson v. Wells Fargo & Co., 2009 WL

       702004 (D. Minn. Mar. 13, 2009) as obtained from Westlaw Legal Research

       Services.

    G. Exhibit 7 is a true and correct copy of Z.J. v. Kansas City, 2016 WL 4126569

       (W.D. Mo. Aug. 2, 2016) as obtained from Westlaw Legal Research Services.

    H. Exhibit 8 is a true and correct copy of Cunningham v. Cornell Univ., 2019 WL

       275827 (S.D.N.Y. Jan. 22, 2019) as obtained from Westlaw Legal Research

       Services.

    I. Exhibit 9 is a true and correct copy of Cassell v. Vanderbilt Univ., 2018 WL

       5264640 (M.D. Tenn. Oct. 23, 2018) as obtained from Westlaw Legal

       Research Services.

Case 1:20-cv-00901-WCG Filed 10/26/20 Page 2 of 4 Document 29
              J. Exhibit 10 is a true and correct copy of U.S. Dep’t of Labor, DOL Advisory

                  Opinion 2003-09A, 2003 WL 21514170 (June 25, 2003) as obtained from

                  Westlaw Legal Research Services.

              K. Exhibit 11 is a true and correct copy of Leber v. Citigroup 401(k) Plan Inv.

                  Cmte., 2014 WL 4851816 (S.D.N.Y. Sept. 30, 2014) as obtained from

                  Westlaw Legal Research Services.

              L. Exhibit 12 is a true and correct copy of Tussey v. ABB, Inc., 2007 WL 4289694

                  (W.D. Mo. Dec. 3, 2007) as obtained from Westlaw Legal Research Services.

       4.      I declare under penalty of perjury that the foregoing is true and correct to the best

of my recollection.


       Dated this 26th day of October, 2020.


                                                             s/ Paul M. Secunda
                                                             Paul M. Secunda




         Case 1:20-cv-00901-WCG Filed 10/26/20 Page 3 of 4 Document 29
Case 1:20-cv-00901-WCG Filed 10/26/20 Page 4 of 4 Document 29
